UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6390


DANNY FRANKLIN WILLIAMS,

                Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA, Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-hc-02143-D)


Submitted:   July 28, 2014                 Decided:   August 1, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danny Franklin Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny Franklin Williams seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2012) petition

without prejudice.         The order is not appealable unless a circuit

justice    or    judge   issues   a   certificate       of   appealability.     28

U.S.C. § 2253(c)(1)(A) (2012).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable   jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,     537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                     Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3